We concur in the reversal of the case, but we do not agree that a conviction could not be had under the indictment, as it charged a failure and refusal to provide for his wife, and we think she was only gone on a visit to Philadelphia and her home was continuously in Corpus Christi from the time appellant and his wife moved to that place. If, however, the testimony raises the issue that prosecutrix at the time she went to Philadelphia intended to abandon appellant, that issue should be presented in the charge.
We do not think the court erred in not excluding the prosecuting witness from the courtroom. Defendant was in the courtroom, and we think the court would not abuse his discretion in permitting her to remain in the courtroom after she had testified on direct examination, if the State's counsel requested that she be permitted to remain to assist him.
                          ON REHEARING.                        December 8, 1915.